Citation Nr: 1338864	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Buffalo, New York, RO currently has jurisdiction of this case.  

The issues of entitlement to service connection for a low back disability, a left knee disability, asthma and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by an unappealed March 1998 rating decision on the basis that there was no etiological link between the Veteran's service or his service-connected right knee and any current low back disability.  

2.  The evidence received since the March 1998 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  

3.  Service connection for a left knee disability was denied by an unappealed March 1998 rating decision on the basis that there was no current left knee disability and no etiological link between the Veteran's service-connected right knee and any left knee disability.  

4.  The evidence received since the March 1998 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

The Veteran is seeking to reopen his claims of entitlement to service connection for low back and left knee disabilities which were denied by a March 1998 rating decision on the bases that there was no evidence of any current left knee disability, that there was no evidence that his low back disability was incurred in service, and that neither a low back or left knee disability was related to his service-connected right knee disability.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

As the Veteran did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2013).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the March 1998 rating decision consisted of the Veteran's available service treatment records and a December 1997 VA examination report indicating no evidence of any current left knee disability.  X-ray studies of the Veteran's spine revealed old anterior wedging of the thoracic and lumbar vertebrae.  The examiner opined that the Veteran's current back disability was not a result of his service or secondary to his service-connected right knee disability, but was directly related to an intercurrent work injury.  Likewise, the examiner opined that there was no left knee condition secondary to his right knee condition and that any subjective symptoms were the result of an intercurrent basketball injury.  

The evidence associated with the claim file subsequent to the March 1998 rating decision includes a February 2007 VA treatment record that shows the Veteran gave a history of bilateral knee pain since a motorcycle accident in service and with an assessment of osteoarthritis/degenerative joint disease of the left knee.  The evidence also includes a March 2007 VA discharge summary that indicates the Veteran underwent left knee arthroscopic surgery for anterior cruciate ligament and lateral meniscus ligament tears.  

The evidence associated with the claim file subsequent to the March 1998 rating decision also includes a September 2008 VA treatment record noting the Veteran's reported history of low back pain since his motorcycle accident and right leg injury in service.  The treatment record notes that his right lower extremity was about 1-inch shorter than the left and that he had increased lumbar lordosis and his pelvis was unequal.  The examiner notes that the Veteran's leg length deficit was observable in his gait pattern and opines that his scoliosis of the spine is most likely secondary to his leg length discrepancy.  The assessment is signs and symptoms consistent with longstanding lumbar spine degenerative joint disease.  

The VA treatment records are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  The February 2007 and March 2007 treatment records show the Veteran has a current left knee disability.  The September 2008 VA evaluation suggests there may be an etiological link between the currently diagnosed low back disability and the service-connected right knee disability.  

Since the lack of evidence of a current left knee disability and the lack of evidence demonstrating that the Veteran's low back disability was etiologically linked to his service-connected right knee were the bases for the denial of the claims in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claims and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist by providing medical diagnoses and a medical opinion.  Accordingly, new and material evidence has been received to reopen the claims for service connection for left knee and low back disabilities, to include as secondary to his service-connected right knee disability, and reopening the claims is warranted.  


ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened, and, to this extent only, the appeal is granted.  

As new and material evidence has been presented, the claim of service connection for a left knee disability is reopened, and, to this extent only, the appeal is granted.  


REMAND

On the reopened claims of service connection for low back and left knee disabilities, as well as the claims of service connection for asthma and migraine headaches, the evidence of record is insufficient to decide the applicable theories of service connection.  Thus, further development under the duty to assist is needed.  

In his November 2008 notice of disagreement, the Veteran stated that records from the Social Security Administration (SSA) would substantiate his claim for service connection for a low back disability.  It appears that the Veteran may have applied for and been evaluated for SSA disability benefits.  It cannot be determined whether SSA records contain relevant information related to the Veteran's alleged disabilities at issue.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The record suggests the Veteran receives ongoing VA treatment for his low back and left knee disabilities, as well as the diagnosed asthma and migraine headaches, but no records dated since March 2009 have been associated with the claim folder, nor are any such records available via the Virtual VA system.  These VA treatment records may be relevant to the Veteran's claim and an attempt to obtain them must be made.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his April 2009 Form 9, the Veteran stated that he was unable to go to his rescheduled VA examination in December 2008 due to bad weather and requested that another examination be scheduled.  He has subsequently repeated his request that another examination be scheduled.  As the September 2008 VA treatment record shows that the Veteran has an observable leg length discrepancy and that his gait is altered as a result and further indicates that he has a back disability secondary to his leg length discrepancy, the Veteran must be provided another orthopedic examination to determine the etiology of both his currently diagnosed low back and left knee disabilities.  

With regard to his claims for service connection for asthma and migraine headaches, service treatment records show the Veteran was treated for asthmatic bronchitis in August 1980 and that he hit his head on the windshield during a motor vehicle accident in November 1981.  The Veteran must be provided appropriate examinations to determine whether his currently diagnosed asthma and migraine headaches had their onset in service or are otherwise related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2009 from the Syracuse, NY, VAMC.  

2.  Contact SSA and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  

3.  Schedule the Veteran for another VA orthopedic examination by an appropriately qualified medical professional.  The entire claim file, (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include a copy of this remand, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on review of all the evidence of record, determine the current nature and etiology of the Veteran's low back and left knee disabilities.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back and/or left knee disability had its onset during active service or is related to such service.  

If it is determined that any diagnosed low back and/or left knee disability was not incurred in service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back and/or left knee was caused by or aggravated by his service-connected right knee disability.  The examiner must address whether the Veteran's currently observable leg length discrepancy is a result of his service-connected right leg disability and, if so, either causes or aggravates his low back and/or left knee disability.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA respiratory examination by an appropriately qualified medical professional.  The entire claim file, (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include a copy of this remand, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on review of all the evidence of record, determine the current nature and etiology of the Veteran's diagnosed asthma.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed asthma had its onset during active service or is related to such service, to include discussion of evidence of treatment for bronchitis and "asthmatic" bronchitis in service.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA neurological examination by an appropriately qualified medical professional.  The entire claim file, (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include a copy of this remand, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on review of all the evidence of record, determine the current nature and etiology of the Veteran's diagnosed migraine headaches.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed migraine headaches had their onset during active service or are related to such service, to include discussion of evidence that the Veteran hit his head on the windshield in November 1981 in service.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Undertake any additional development deemed necessary.  

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


